USDC IN/ND case 1:18-cr-00103-HAB-SLC document 84 filed 03/23/21 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )    Cause No. 1:18-CR-103-HAB
                                                )
AMARIEA ROGERS                                  )

                                    OPINION AND ORDER

       This matter comes before the Court on Defendant’s objection to the Final Presentence

Investigation Report. (ECF No. 77). Defendant objects to the application of a four-level

enhancement under U.S.S.G. § 2K2.1(b)(1)(B) for offense conduct involving eight to twenty-four

firearms. In summary, Defendant objects to the ability of ATF Special Agent Sean Skender to

discern real firearms from fake firearms in photographs and videos. The objection is fully briefed

(see ECF Nos. 82, 83) and is ripe for ruling.

       Regardless of the merits of Defendant’s objections to SA Skender’s expert testimony,

Defendant’s own statements are enough to apply the enhancement. Defendant gave two, extended

interviews to SA Skender. As the Government notes, these statements are inconsistent with his

current argument that the firearms were replicas or otherwise not real. Defendant identifies the

individuals from whom he bought the firearms, and they are not employees at toy, hobby, or

paintball stores. He talks about purchasing ammunition for the firearms. He discusses whether the

firearms had been fired. He says that he field-stripped the guns to determine whether they had been

fired. Perhaps most importantly, he never denies that the firearms are real or says that they are

replicas. All of Defendant’s statements indicate that the firearms are real; there is no evidence

whatsoever to the contrary.
USDC IN/ND case 1:18-cr-00103-HAB-SLC document 84 filed 03/23/21 page 2 of 2


       As Defendant recognizes, the Government need only prove the applicability of the

enhancement by a preponderance of the evidence. United States v. Sandidge, 784 F.3d 1055, 1062

(7th Cir. 2015). The Court finds that Defendant’s statements, in and of themselves, make it more

likely than not that the firearms in the various pictures and videos are real. Defendant’s objection

to the application of U.S.S.G. § 2K2.1(b)(1)(B) is OVERRULED.

       SO ORDERED on March 23, 2021.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 2
